As filed with the Securities and Exchange Commission on October xx, 2014 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 Registrant's telephone number, including area code Date of fiscal year end:November 30, 2014 Date of reporting period:August 31, 2014 Item 1. Schedules of Investments. WBI Absolute Return Balanced Fund Schedule of Investments August 31, 2014 (Unaudited) Shares COMMON STOCKS - 44.43% Value Chemical Manufacturing - 0.98% Olin Corp. $ Clothing and Clothing Accessories Stores - 1.08% DSW, Inc. - Class A Credit Intermediation and Related Activities - 3.19% East West Bancorp, Inc. Fifth Third Bancorp Electrical Equipment, Appliance, and Component Manufacturing - 1.50% Corning, Inc. Fabricated Metal Product Manufacturing - 2.22% Parker Hannifin Corp. Food Manufacturing - 2.35% Archer-Daniels-Midland Co. Food Services and Drinking Places - 5.33% Cracker Barrel Old Country Store, Inc. Dunkin' Brands Group, Inc. Yum! Brands, Inc. Machinery Manufacturing - 2.28% Cummins, Inc. Merchant Wholesalers, Durable Goods - 0.96% Watsco, Inc. Nonstore Retailers - 1.70% GNC Holdings, Inc. - Class A Paper Manufacturing - 1.01% Sonoco Products Co. Petroleum and Coal Products Manufacturing - 6.09% Marathon Petroleum Corp. Valero Energy Corp. Printing and Related Support Activities - 1.00% R. R. Donnelley & Sons Co. Professional, Scientific, and Technical Services - 2.11% Omnicom Group, Inc. Real Estate - 1.91% American Campus Communities, Inc. Medical Properties Trust, Inc. Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 2.31% T. Rowe Price Group, Inc. Transportation Equipment Manufacturing - 6.11% Boeing Co. Gentex Corp. Harley-Davidson, Inc. Honda Motor Co., Ltd. - ADR Toyota Motor Corp. - ADR Water Transportation - 2.30% Carnival Corp. (a) TOTAL COMMON STOCKS (Cost $30,980,936) EXCHANGE-TRADED FUNDS - 18.90% iShares Floating Rate Bond ETF iShares iBoxx $ Investment Grade Corporate Bond ETF Vanguard Long-Term Bond ETF TOTAL EXCHANGE-TRADED FUNDS (Cost $12,836,060) Principal Amount CORPORATE BONDS - 14.72% Advertising Agencies - 0.75% Omnicom Group, Inc. $ 4.45%, 8/15/2020 Aerospace Product and Parts Manufacturing - 0.54% Lockheed Martin Corp. 4.25%, 11/15/2019 Agencies, Brokerages, & Other Insurance Related Activities - 0.20% Aon PLC 3.50%, 9/30/2015 Beverage Manufacturing - 0.21% Anheuser-Busch Cos., LLC 4.50%, 4/1/2018 Business Support Services - 0.99% Western Union Co. 5.93%, 10/1/2016 Credit Intermediation and Related Activities - 0.08% JPMorgan Chase & Co. 2.60%, 1/15/2016 Depository Credit Intermediation - 1.11% Citigroup, Inc. 6.125%, 11/21/2017 Wells Fargo & Co. 4.48%, 1/16/2024 Health and Personal Care Stores - 0.21% Express Scripts, Inc. 3.125%, 5/15/2016 Insurance Carriers - 2.13% American International Group, Inc. 5.85%, 1/16/2018 Cigna Corp. 8.30%, 1/15/2033 Wellpoint, Inc. 3.125%, 5/15/2022 Investigation and Security Services - 0.15% Tyco International Finance 3.375%, 10/15/2015 Machinery Manufacturing - 0.68% Kennametal, Inc. 2.65%, 11/1/2019 Medical and Diagnostic Laboratories - 0.24% Laboratory Corporation of America Holdings 3.75%, 8/23/2022 Medical Equipment and Supplies Manufacturing - 0.14% Zimmer Holdings, Inc. 4.625%, 11/30/2019 Miscellaneous Manufacturing - 1.19% Mattel, Inc. 1.70%, 3/15/2018 Motion Picture and Video Industries - 0.76% Viacom, Inc. 3.50%, 4/1/2017 Newspaper, Periodical, Book, and Directory Publishers - 0.28% Thomson Reuters Corp. 3.95%, 9/30/2021 Non-Depository Credit Intermediation - 0.24% American Express Credit 2.80%, 9/19/2016 General Electric Capital Corp. 5.55%, 10/15/2020 Nonmetallic Mineral Mining and Quarrying - 0.79% Potash Corporation of Saskatchewan, Inc. 3.25%, 12/1/2017 Office Supplies, Stationery, and Gift Stores - 0.95% Staples, Inc. 2.75%, 1/12/2018 Pharmaceutical and Medicine Manufacturing - 0.93% Amgen, Inc. 2.125%, 5/15/2017 Securities and Commodity Contracts Intermediation and Brokerage - 0.55% Prudential Financial, Inc. 3.00%, 5/12/2016 Software Publishers - 0.94% Symantec Corp. 2.75%, 6/15/2017 Traveler Accommodation - 0.45% Marriott International, Inc. 3.25%, 9/15/2022 Utilities - 0.21% Exelon Generation Co., LLC 5.20%, 10/1/2019 TOTAL CORPORATE BONDS (Cost $10,517,123) Contracts PURCHASED OPTIONS - 0.02% Put Options - 0.02% Archer-Daniels-Midland Co. Expiration: October, 2014 Exercise Price: $48.00 TOTAL PURCHASED OPTIONS (Cost $17,000) Shares SHORT-TERM INVESTMENTS - 21.49% Invesco STIT-Treasury Portfolio - Institutional Class, 0.00%(b) TOTAL SHORT-TERM INVESTMENTS (Cost $15,532,159) TOTAL INVESTMENTS IN SECURITIES (Cost $69,883,278) - 99.56% Other Assets in Excess of Liabilities - 0.44% NET ASSETS - 100.00% $ ADR American Depositary Receipt ETF Exchange-Traded Fund (a) U.S. traded security of a foreign issuer. (b) Rate shown is the 7-day annualized yield as of August 31, 2014. Schedule of Options Written August 31, 2014 (Unaudited) Contracts OPTIONS WRITTEN Value Call Options Archer-Daniels-Midland Co. Expiration: October, 2014 $ Exercise Price: $50.00 TOTAL OPTIONS WRITTEN (Premiums received $32,979) $ WBI Absolute Return Balanced Plus Fund Schedule of Investments August 31, 2014 (Unaudited) Shares COMMON STOCKS - 37.55% Value Administrative and Support Services - 1.76% Paychex, Inc. $ Clothing and Clothing Accessories Stores - 1.41% DSW, Inc. - Class A Computer and Electronic Product Manufacturing - 1.85% Linear Technology Corp. Electronics and Appliance Stores - 4.10% Best Buy Co., Inc. Food Manufacturing - 2.74% Hershey Co. Food Services and Drinking Places - 2.05% Dunkin' Brands Group, Inc. Yum! Brands, Inc. Paper Manufacturing - 0.00% - Veritiv Corp. (a) – Petroleum and Coal Products Manufacturing - 4.54% Marathon Petroleum Corp. Valero Energy Corp. Printing and Related Support Activities - 0.91% Avery Dennison Corp. Publishing Industries (except Internet) - 2.01% Gannett Co., Inc. Real Estate - 6.75% American Capital Agency Corp. DDR Corp. HCP, Inc. Redwood Trust, Inc. Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 0.92% Waddell & Reed Financial, Inc. - Class A Transportation Equipment Manufacturing - 4.14% Boeing Co. Waste Management and Remediation Services - 1.66% Waste Management, Inc. Water Transportation - 2.71% Carnival Corp. TOTAL COMMON STOCKS (Cost $6,394,772) EXCHANGE-TRADED FUNDS - 33.41% iShares Floating Rate Bond ETF iShares iBoxx $ Investment Grade Corporate Bond ETF PowerShares Preferred Portfolio SPDR Barclays High Yield Bond ETF Vanguard Mortgage-Backed Securities ETF TOTAL EXCHANGE-TRADED FUNDS (Cost $5,964,617) SHORT-TERM INVESTMENTS - 28.28% Invesco STIT-Treasury Portfolio - Institutional Class, 0.00% (b) TOTAL SHORT-TERM INVESTMENTS (Cost $5,096,652) TOTAL INVESTMENTS IN SECURITIES (Cost $17,456,041) - 99.24% Other Assets in Excess of Liabilities - 0.76% NET ASSETS - 100.00% $ ETF Exchange-Traded Fund (a) Non-income producing security. (b) Rate shown is the 7-day annualized yield as of August 31, 2014. WBI Absolute Return Dividend Income Fund Schedule of Investments August 31, 2014 (Unaudited) Shares COMMON STOCKS - 57.27% Value Administrative and Support Services - 0.79% Dun & Bradstreet Corp. $ Chemical Manufacturing - 2.11% Agrium, Inc. (a) Computer and Electronic Product Manufacturing - 5.23% Marvell Technology Group Ltd. (a) Xilinx, Inc. Credit Intermediation and Related Activities - 8.39% Fifth Third Bancorp JPMorgan Chase & Co. KeyCorp SunTrust Banks, Inc. Electrical Equipment, Appliance, and Component Manufacturing - 3.84% ABB Ltd. - ADR Corning, Inc. Electronics and Appliance Stores - 3.63% Best Buy Co., Inc. Food Manufacturing - 3.35% Archer-Daniels-Midland Co. Insurance Carriers and Related Activities - 2.32% Principal Financial Group, Inc. Unum Group Machinery Manufacturing - 2.75% Cummins, Inc. Merchant Wholesalers, Durable Goods - 0.84% Xerox Corp. Petroleum and Coal Products Manufacturing - 7.38% Marathon Petroleum Corp. Valero Energy Corp. Professional, Scientific, and Technical Services - 2.54% Omnicom Group, Inc. Real Estate - 1.70% American Capital Agency Corp. Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 3.87% Evercore Partners, Inc. - Class A T. Rowe Price Group, Inc. Transportation Equipment Manufacturing - 4.17% Boeing Co. Harley-Davidson, Inc. Utilities - 1.43% Entergy Corp. Waste Management and Remediation Services - 1.50% Waste Management, Inc. Wood Product Manufacturing - 1.43% Masco Corp. TOTAL COMMON STOCKS (Cost $5,724,159) EXCHANGE-TRADED FUNDS - 7.37% iShares iBoxx $ Investment Grade Corporate Bond ETF TOTAL EXCHANGE-TRADED FUNDS (Cost $744,175) Contracts PURCHASED OPTIONS - 0.05% Put Options - 0.05% 71 Archer-Daniels-Midland Co. Expiration: October, 2014 Exercise Price: $48.00 64 Masco Corp. Expiration: October, 2014 Exercise Price: $22.00 TOTAL PURCHASED OPTIONS (Cost $6,049) Shares SHORT-TERM INVESTMENTS - 33.13% Invesco STIT-Treasury Portfolio - Institutional Class, 0.00% (b) TOTAL SHORT-TERM INVESTMENTS (Cost $3,518,841) TOTAL INVESTMENTS IN SECURITIES (Cost $9,993,224) - 97.82% Other Assets in Excess of Liabilities - 2.18% NET ASSETS - 100.00% $ ADR American Depositary Receipt (a) U.S. traded security of a foreign issuer. (b) Rate shown is the 7-day annualized yield as of August 31, 2014. Schedule of Options Written August 31, 2014 (Unaudited) Contracts OPTIONS WRITTEN Value Call Options 71 Archer-Daniels-Midland Co. Expiration: October, 2014 $ Exercise Price: $50.00 64 Masco Corp. Expiration: October, 2014 Exercise Price: $24.00 TOTAL OPTIONS WRITTEN (Premiums received $9,898) $ WBI Absolute Return Dividend Growth Fund Schedule of Investments August 31, 2014 (Unaudited) Shares COMMON STOCKS - 86.79% Value Accommodation - 2.90% Host Hotels & Resorts, Inc. $ Administrative and Support Services - 1.91% Manulife Financial Corp. (b) Amusement, Gambling, and Recreation Industries - 0.84% Las Vegas Sands Corp. Broadcasting (except Internet) - 2.80% Comcast Corp. - Class A Chemical Manufacturing - 9.42% Agrium, Inc. (b) Novartis AG - ADR Pfizer, Inc. Clothing and Clothing Accessories Stores - 0.72% Stage Stores, Inc. Computer and Electronic Product Manufacturing - 3.86% Xilinx, Inc. Credit Intermediation and Related Activities - 6.83% Fifth Third Bancorp Prosperity Bancshares, Inc. SunTrust Banks, Inc. Data Processing, Hosting, and Related Services - 0.98% DST Systems, Inc. Electrical Equipment, Appliance, and Component Manufacturing - 2.96% Corning, Inc. Electronics and Appliance Stores - 4.02% Best Buy Co., Inc. Fabricated Metal Product Manufacturing - 2.53% Parker Hannifin Corp. Food Services and Drinking Places - 3.87% Yum! Brands, Inc. Insurance Carriers and Related Activities - 2.93% Aspen Insurance Holdings Ltd. (b) Assurant, Inc. Machinery Manufacturing - 5.87% Cummins, Inc. Pall Corp. SPX Corp. Miscellaneous Store Retailers - 3.56% PetSmart, Inc. Paper Manufacturing - 0.00% - Veritiv Corp. (a) – Petroleum and Coal Products Manufacturing - 8.10% Marathon Petroleum Corp. Valero Energy Corp. Professional, Scientific, and Technical Services - 5.24% Amgen, Inc. Infosys Ltd. - ADR Omnicom Group, Inc. Real Estate - 3.87% Equity Lifestyle Properties, Inc. OMEGA Healthcare Investors, Inc. SL Green Realty Corp. Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 4.82% Janus Capital Group, Inc. Raymond James Financial, Inc. Waddell & Reed Financial, Inc. - Class A Soap, Cleaning Compound, and Toilet Preparation Manufacturing - 1.93% Avon Products, Inc. Transportation Equipment Manufacturing - 3.82% Honda Motor Co., Ltd. - ADR PACCAR, Inc. Utilities - 3.01% Entergy Corp. TOTAL COMMON STOCKS (Cost $78,012,135) SHORT-TERM INVESTMENTS - 12.68% Invesco STIT-Treasury Portfolio - Institutional Class, 0.00% (c) TOTAL SHORT-TERM INVESTMENTS (Cost $11,840,403) TOTAL INVESTMENTS IN SECURITIES (Cost $89,852,538) - 99.47% Other Assets in Excess of Liabilities - 0.53% NET ASSETS - 100.00% $ ADR American Depositary Receipt (a) Non-income producing security. (b) U.S. traded security of a foreign issuer. (c) Rate shown is the 7-day annualized yield as of August 31, 2014. WBI Funds Notes to the Schedule of Investments August 31, 2014 (Unaudited) Note 1 – Securities Valuation The WBI Absolute Return Balanced Fund, the WBI Absolute Return Balanced Plus Fund, the WBI Absolute Return Dividend Growth Fund, and the WBI Absolute Return Dividend Income Fund’s (each a “Fund” and collectively, the “Funds”) investments in securities are carried at their fair value. Each Fund computes its net asset value per share as of the close of regular trading on the New York Stock Exchange (4:00 pm, EST). Equity securities including common stocks and exchange-traded funds that are primarily traded on a national securities exchange shall be valued at the last sales price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale price on such day, at the mean between the bid and asked prices.Securities primarily traded in the NASDAQ Global Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price (“NOCP”). If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices.Over-the-counter securities which are not traded in the NASDAQ Global Market System shall be valued at the most recent sales price.Investments in open-end mutual funds are valued at their net asset value per share.To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. Corporate bonds, including listed issues, are valued at market on the basis of valuations furnished by an independent pricing service which utilizes both dealer-supplied valuations and formula-based techniques.The pricing service may consider recently executed transactions in securities of the issuer or comparable issuers, market price quotations (where observable), bond spreads, and fundamental data relating to the issuer.Most corporate bonds are categorized in level 2 of the fair value hierarchy. Options are valued using the composite pricing via the National Best Bid and Offer quotes. Composite pricing looks at the last trade on the exchange where the option is traded. If there are no trades for an option on a given business day, as of closing, the Funds will value the option at the mean of the highest bid price and lowest ask price across the exchanges where the option is traded. Options that are valued based on quoted prices from the exchange are categorized in level 1 of the fair value hierarchy. Options that are valued at the mean of the highest bid price and lowest asked price are categorized in level 2. Short-term securities having a maturity of 60 days or less are valued at amortized cost, which approximates market value.To the extent the inputs are observable and timely, these securities would be classified in level 2 of the fair value hierarchy. The Board of Trustees (“Board”) has delegated day-to-day valuation issues to a Valuation Committee of the Advisors SeriesTrust which is comprised of representatives from U.S. Bancorp Fund Services, LLC, the Funds’ administrator. The function of the Valuation Committee is to value securities where current and reliable market quotations are not readily available or the closing price does not represent fair value by following procedures approved by the Board. These procedures consider many factors, including the type of security, size of holding, trading volume and news events. All actions taken by the Valuation Committee are subsequently reviewed and ratified by the Board. Depending on the relative significance of the valuation inputs, fair valued securities may be classified in either level 2 or level 3 of the fair value hierarchy. The Funds have adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for majority security types.These inputs are summarized in the three broad levels listed below: · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds have the ability to access. · Level 2 - Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. · Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Funds’ own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Funds’ securities as of August 31, 2014: WBI Absolute Return Balanced Fund Assets: Level 1 Level 2 Level 3 Total Common Stocks Accommodation and Food Services $ $
